*1230ORDER
PER CURIAM
AND NOW, this 15th day of February, 2017, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Whether the Superior Court panel decision is in conflict with the Supreme Court of Pennsylvania’s decision in Commonwealth v. Washington, — Pa. -, 142 A.3d 810 (2016), decided July 19, 2016?
(2) Whether the Superior Court panel decision ordered inappropriate relief, in that, the panel vacated that portion of the plea defendant challenged and remanded for resen-tencing; if defendant is entitled to relief, which he is not, the appropriate relief would be to vacate the entire plea and remand the case for trial on all the original charges?